Citation Nr: 9908931	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-20 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a February 1997 rating 
decision from the Montgomery, Alabama, Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In January 1994, the RO denied service connection for a 
low back disability.  The veteran was notified of that 
decision and of his appellate rights.  The veteran did not 
perfect an appeal of the adverse decision.

3.  The evidence received since the January 1994 decision is 
relevant and probative to the issue of service connection for 
a low back disability, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.



CONCLUSION OF LAW

The additional evidence received since the unappealed January 
1994 RO decision, which denied service connection for a low 
back disability, is new and material and the veteran's claim 
for that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1110.  
Furthermore, service connection will be granted for 
arthritis, if it is manifested to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The evidence of record at the time of the RO's January 1994 
last final disallowance of a claim for service connection for 
degenerative disc disease may be briefly summarized.  The 
service treatment records contain no complaint and finding 
regarding the back.  At the time of the May 1969 separation 
examination, the veteran gave a history of recurrent back 
pain.  The examination showed no pertinent abnormality.  
Private medical records dated in 1986 and 1987 reflect 
treatment for degenerative disc disease of the lumbar spine.

In December 1988, the RO denied service connection for a low 
back injury.  The veteran was notified of that decision and 
of his appellate rights.  He did not appeal that decision.  
Accordingly, this decision is final.  38 U.S.C.A. § 7105 
(West 1991).

Received in September 1993 were copies of records from the 
Social Security Administration (SSA).  These record show that 
that the veteran was awarded SSA disability benefits 
effective in January 1986 due in part to chronic lumbosacral 
strain, degenerative disc disease of the lumbosacral spine, 
central bulging disc at the L5-S1 level.  Also received were 
copies of service medical records, which were previously on 
file.  

The January 1994 RO the RO denied service connection for a 
low back disability. At that time it was determined that new 
and material evidence sufficient to reopen the claim had not 
been received.  He was notified of this decision and of his 
appellate rights.  He did not appeal this denial.  
Accordingly, the January 1994 decision is final.  38 U.S.C.A. 
§ 7105.

However, the veteran may reopen his claim by the submission 
of new and material evidence.  If new and material evidence 
is presented or secured with respect to a claim, which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
See also Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 
1998).

The evidence added to the record since the time of the 
adverse RO decision of January 1994 includes summary of 
private hospitalization dated from November 1969 to December 
1969.  During this time the veteran gave a history of being 
treated in the army for low backache which still occasionally 
bothered him.   included the veteran's history of low 
backache.

Also receive were private medical records showing treatment 
from 1978 to 1996 for low back complaints, variously 
diagnosed, to include degenerative disc disease and 
degenerative joint disease of the lumbar spine. 

In a medical statement from C. Strange, M.D., received in 
April 1997, the private physician reported that the veteran 
had been a patient of his since his discharge from the United 
States Army in June 1969.  Dr. Strange stated that it was his 
professional opinion that the veteran's current back disorder 
was related to the reoccurring back pain that he had on the 
discharge dated from the military.

In a medical statement from S. Nichols, M.D., dated in April 
1997, the private physician reported that the veteran was 
currently his patient and that the veteran was being treated 
for lumbar internal disc disruption with segmental 
instability.  Dr. Nichols stated that the veteran was 
examined thoroughly and that he had a diskogram and a 
magnetic resonance imaging spectroscopy.  Dr. Nichols also 
stated that the veteran had not responded to conservative 
treatment.  Dr. Nichols concluded that it was his 
professional opinion that the veteran was disabled due to his 
back disorder and that his back disorder was directly related 
to the back problem that he had and complained of during his 
military service.

The veteran testified at a videoconference hearing at the RO 
before a member of the Board in Washington, D.C., in January 
1999 that he injured his back at the Aberdeen Proving 
Grounds, Maryland during active service.  He stated that he 
fell approximately 5 1/2 feet on a concrete floor and injured 
his sacral back while he was standing on a tank.  He reported 
that he was subsequently treated at the Kirk Army Hospital in 
Aberdeen, Maryland, and that the X-rays showed narrowing and 
compression.  He indicated that he has continued to have low 
back pain since that time.  

To summarize, the additional medical evidence contains 
private medical opinions relating the veteran's current back 
disorder to his military service.  Also received were private 
medical records showing back problems shortly after service.  
The Board finds that this evidence is new and material, as it 
tends to show that the current low back disorder originated 
in service.  Accordingly, the veteran's claim is reopened. 


ORDER

New and material evidence, having been submitted, the claim 
for service connection for a degenerative disc disease of the 
lumbar spine is reopened 


REMAND

As indicated above, the Board has determined that new and 
material evidence has been received with regard to the 
veteran's claim for service connection for degenerative disc 
disease, and that the claim has accordingly been reopened.  
It is now incumbent upon the RO to review the entire 
evidentiary record, in accordance with the regulatory and 
statutory procedures that govern adjudication of a reopened 
claim, prior to any further Board consideration of this 
issue.  See Bernard v. Brown, 4 Vet.App. 384 (1994).  In this 
regard, the RO should determine whether the claim is well 
grounded

The veteran has indicated in his statements and testimony 
that he received treatment for his low back at the Walter 
Reed Medical Center, at Fort Polk, and at the Kirk Army 
Hospital in Aberdeen, Maryland.  The service medical records 
do not contain any such treatment records.  

Accordingly, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all private 
and VA medical records pertaining to 
treatment for the veteran's low back 
disorder since his release from active 
duty, to include copies of the actual 
treatment records from Dr. Strange.  The 
RO should then obtain all records, which 
are not on file.  He should be asked to 
specify the dates, locations, names, and 
the units to which he was assigned 
regarding treatment for his low back 
during service.  He should also be 
informed that he has the opportunity to 
submit additional evidence and arguments 
in support of his claim. 

2.  The RO should request the National 
Personnel Records Center (NPRC) to 
conduct a search for any additional 
service medical records for the veteran's 
period of active duty as specified by the 
veteran. 

3.  A VA examination by an orthopedist 
should be conducted in order to determine 
the nature, severity and etiology of any 
low back disability.  All indicated 
special studies deemed necessary should be 
performed.  Following the examination, and 
in conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that any low back disability 
diagnosed is related to his period of 
service.  The examiner's attention is 
directed to the statements from Drs. 
Strange and Nichols. A complete rational 
for any opinion expressed should be 
included in the examination report.

4.  Thereafter, the RO should readjudicate 
the issue in appellate status, based on a 
de novo review of the record.

If the decision remains adverse to the veteran, he and his 
representative should be furnished a supplemental statement of 
the case, which includes the pertinent law and regulations 
regarding direct service connection, and afforded an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for appellate consideration, if 
otherwise in order.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 
- 7 -


- 11 -


